The opinion of the court was delivered,
by Thompson, 0. J.
No act of the defendant in this case could lawfully change the right of Thomas Condon’s estate to the lease granted him by Daily. By the death of Condon, it became the property of his administrator for the benefit of the estate, whensoever appointed; and the court was right in saying the widow was not authorized to surrender it and take another in her own name for a few months only. Indeed the fact of doing so was disputed and left to the jury, as we understand it. We see no error in this instruction. Nor in any other portion of the charge. Nor in admitting in evidence the lease to Condon. It is said, but upon what authority we do not know, that it was not given in evidence before the magistrate. This allegation is as positively denied by the other side. We have no means of deciding who is right. That, however, is not material, for it was properly evidence on the appeal, to show that it was not out when the defendant was dispossessed, and also to show a state of fact contrary to McGowan’s statement under oath, that defendant took a new lease by parol for four months as agent, when she had a lease of the same property which had-then four years and five months to run. The license was also properly admitted in evidence. As she claimed she was wrongfully deprived of its benefits by an unjust deprivation of possession, she was entitled to its cost, if this were 80. Nor was there a semblance of error in allowing the letters of administration to be given in evidence. They showed the character in which she defended, and was entitled to recover if at all; *78'and it related back, so far as property was concerned, to the death of her husband, and rendered her answerable to account as administratrix for any disposition which had been made of it, with or without her consent.
We see nothing in any portion of the charge which we think requires correction, and
The judgment is affirmed.